Citation Nr: 0838896	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to November 1971, including service in the 
Republic of Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for PTSD on the basis of new and material evidence since a 
prior unappealed July 2002 rating decision also denied that 
claim, but then denied the underlying claim on the merits.  

The veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in August 2008.  A 
transcript of that hearing has been associated with the 
claims file.

The veteran's reopened PTSD claim is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development before reajudicating the claim on the 
underlying merits.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied the 
veteran's claim for service connection for PTSD because there 
was no evidence of a verified in-service stressor and 
insufficient details to conduct a meaningful search in an 
attempt to verify his alleged stressors.

2.  Since the July 2002 rating decision, the veteran has 
provided an approximate date (within 60 days) concerning an 
alleged stressor in which he was involved in a fire fight 
where he accidentally killed a 14-year-old girl who got 
caught in the cross fire.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The additional evidence submitted since that July 2002 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen his claim 
for service connection for PTSD since an unappealed, and 
therefore final, July 2002 rating decision.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD, in particular, 
requires:  [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) & (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

In this case, the RO initially denied service connection for 
PTSD in a December 1993 rating decision.  The evidence at 
that time included: (i) the veteran's service medical 
records, none of which showed treatment for psychiatric 
problems; (ii) his service personnel records, which showed 
that he served as a vehicle mechanic while stationed in 
Vietnam from June 1969 to June 1970, but did not indicate 
that he had ever participated in combat; and (iii) VA 
treatment records listing a diagnosis of PTSD many years 
after service.  However, the veteran provided no information 
concerning any stressors he believed may have caused his 
PTSD. 

The RO therefore denied service connection for PTSD on the 
basis that there was no verified in-service stressor to 
support the diagnosis of PTSD.  The veteran was notified of 
the December 1993 rating decision and of his appellate rights 
in a letter dated that same month.  Since he did not seek 
appellate review within one year of notification, that 
decision became final and binding on him based on the 
evidence then of record and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In October 2001, the veteran attempted to reopen his claim 
for service connection for a PTSD.  In support of his claim, 
the veteran submitted medical records showing continued 
treatment for PTSD related to his Vietnam service.  In a 
January 2002 report, J.A., Ph.D., diagnosed the veteran as 
having PTSD based upon the veteran's assertion that he had 
come under enemy attack while driving a supply truck, 
witnessing a friend commit suicide, and seeing images of dead 
babies.  

The veteran also submitted a statement in February 2002 
concerning his alleged stressors, which included being fired 
upon while driving a military supply truck from Pleiku to 
Bong Son (LZ), coming under enemy attack while on guard duty 
in the spring of 1970, witnesses a buddy commit suicide by 
shooting himself in the head at LZ, and unloading dead bodies 
from helicopters.  

After considering this newly submitted evidence, however, the 
RO again denied the veteran's claim for service connection 
for PTSD in a July 2002 rating decision.  The RO pointed out 
that the veteran's stressor statement was insufficient to 
grant the claim, since none of the stressors had been 
verified or were capable of verification.  That decision 
became final after the veteran failed to initiate an appeal 
within one year of being notified of that decision.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

In February 2004, however, the veteran filed a petition to 
reopen a claim of service connection for PTSD.  Under VA law 
and regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins.  The second step is applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the most 
recent final rating decision in July 2002.  Since that 
decision, the veteran has provided additional details 
concerning an alleged attack.  In a written statement dated 
in December 2005, the veteran reported that during a fire 
fight in either February or March of 1970, a Vietnamese girl 
by the name of Mi Ling was killed.  Since these dates were 
not provided at the time of the final July 2002 rating 
decision, this statement is new.  In addition, this statement 
now provides an approximate date (within 60 days) for one of 
the veteran's claimed stressors, it is probative of the 
central issue in this case as to whether an in-service 
stressor actually occurred to support the diagnosis of PTSD.  

Although his statement alone is insufficient to verify the 
alleged incident, there are now sufficient details to conduct 
a meaningful search in an attempt to verify the alleged 
incident, which was lacking at the time of the unappealed 
July 2002 rating decision.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it contributed to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  It is important for 
the veteran to understand that the standard for reopening a 
claim is low and does not necessarily indicate that the claim 
will be finally granted.  As such, the Board finds that new 
and material evidence has been submitted since the July 2002 
rating decision and that the veteran's PTSD claim must be 
reopened.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.

REMAND

The veteran reports that he was involved in an attack in 
which he returned fire in either February or March of 1970.  
Because he has provided an approximate date (within 60 days) 
and a location, the stressor may be capable of being 
verification.  As such, after first giving the veteran 
another opportunity to provide specific information about his 
claimed in-service stressors, the RO should (regardless of 
whether the veteran responds) attempt to independently verify 
the occurrence of the claimed incident through the U.S. Army 
and Joint Services Records Research Center (JSRRC).  See 38 
U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159(c).  

In doing so, the RO is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi, 10 Vet. App. at 311.  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost, 16 Vet. App. at 128-129.

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. § 
5103A(d)(1)(2).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Afford the veteran an additional 
opportunity to provide information 
regarding his alleged in-service 
stressors that led to his PTSD.  Such 
information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  Advise the 
veteran that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.

2.  Forward the veteran's stressor 
information to the U.S Army and Joint 
Services Records Research Center (JSRRC), 
and any other appropriate records 
depository for research into 
corroboration of the claimed stressors.  
The JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  The JSRRC should 
be provided with a copy of any 
information obtained above.  The RO 
should also follow up on any additional 
action suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then the RO 
should so state in its report.

4.  Afford the veteran a VA psychiatric 
examination.  The claims folder must be 
made available and reviewed by the 
examiner, who must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  Then readjudicate the appeal.  If the 
claim is not granted, send the veteran 
and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


